OFFICE OF THE ATTORNEY      GENERAL      OF TEXAS
                              AUSTtN




Comptroller or ruDlle a?eoIulf8
Austin, Toxaa
Deer sir:
                                 2Yon
                                    i  Inta** ~ratstio      0      sxtsnaioa
                                 Of Uellaqucn             oont      at
                                             44

gather *it& aartaln  exhiblta
qamt  tax oontraot aade batwe
dated Ikay 19, 1939, ad andlta                     , 1.930,with al%
                                                     b Uit6,4 Uld
                                                                lh 0
                                                    t    b6twaen     ml118
                                                 dollnqueat tex aon-
                                                . You ragllwt our
opinion ec to uhe                              pried for *ho aarpk-
tioa of pandtR@ 6                              hi*.lm8rasnt   thet in,
whether Mr. aiili.                             llowln(sally $0, 193*,
withla which to                                             sultr
                                        d to t'ilmlluagrmQl¶t
ribkd prior t0 t
                                        itss, monp. other thlaga,
                                       a4 oblle,atedto 0ollsat or
                                       sa by Dsoainber 81, 19.088,
                                                                 the
                           'ills Cduaty twn ba served bp eXlarl.ng
                           110 swki soft8 for dellnpucnt ~t6xa8
                          sntloned; . . .= Tbls a~rooaent thsn

                      re, Ita $8 ,thaorder oi thio aoust that
                      o pmde&    for fa thatabma aontraat
     be a,n$'the ram ie harebr erts~ded, sabJ9dt to the ep-
     provaL it the State Cowptrollar, ftw e period of mmen
     aionths,ta end July 30th 19S9.
ECJII.
     Cecs.h. Sheppard,Pa6e 2



          "It is the furtkr order of this court that save
    for the extention In the time, as above set out, for
    the rlline  or such tax suits and the oarrying or aame
    to final 3udgment.no furthdr ohango or alteration ia
    tc be made in the ori6inal contract herelnabovtrefsrred
    to and the r-aord to which referenoe ia here mad0 for
    all purposes."
          ParagraphNo. VIII of the original delinquent tax oontract
between said parties reads as tollowe;
          "This contraot ahall be in foroe from hay 17, 1937
    to Deaamber 31,,;1938, both dates inclual~e, (not to
    extend beyond December 31 of the year rollow:ng the date
    of this contrcct) and at the expiration of said period,
    this contract shall terminate,oxoept the aontraotor
    ahall be allowed six montha in which to proseauta to
    final judgment suite tllcd prior to Daoember 31, 1998,
    terudnating date of thie oontraoti provided, the Com-
    mIssionera* Court and the State Comptrollershall have
    the right to sooner terminate tbia contraot ror oauaa
    by glring thirty (30) daya' written notice of auah
    intention,with a atatement of the aauae or reason for
    suoh termination,after giving Second Party a reasonabla
    opportunityof explalnlngor reotifylng the same. In
    oaaa of such termination,Seoond Party shall be entitled
    to reoeive end retain all compensationdue up to the
    date of'aald termlnatlon."
           Under the original contract, the only authority left
in the aontraatlngattorney after Deaember 31, 1938, was to
proeeaute to final judgment suite filed prior to that date. The
term *terminatingdate of this contraot" la merely deaarlptlveof
the lrmedlately  preaeding words *December 31, 19S8.n Had the worde
"Deaember 31, 1938" appearing at that point ln the ooatraot been
eliminatedtherefrom so that hr. Gllllam would have been allowed
six months in which to prosecute to final judgment suita filed
prior tomthe terminatingdate oi the contraot, and had auoh ter-
mlnating date then been oxtended to Suly 30, 1939, the goaitlon
would be more plausible that he should thereafterhave air month8
in which to complete suits filed prior to July SO, 19S9. The
reaitationain the extensionagreement disclose a need of more
Ron. Gso. 3.   Yhepgard,Page S


tize :n which to ocllcot and ?nstltute stiitebut make no msntlon
of she mod  of addltloce3  tine to oomplste pending suits,. It :s
our opinion that under the ertsnelon oontraot 21s.Gllliem acquired
LIOri&lt arter July 30, X3$, to COlU~h3t8 aUft8 riled prior to t&at
date. If it is desired that he shall perfmiu that 80IviOt3,  another
atpmrmd   should be sntereU into to tkt o?fect besad upcn e new
waiver by the present county attorney.
                                     Yours very truly
                                 A7!TORRYY
                                         GTCFRAL OF TEXAS



 APPROVED JKJL 19, 1939